Citation Nr: 1100610	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-07 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability (other than PTSD).

3.  Entitlement to service connection for residuals of a 
concussion/head injury.

4.  Entitlement to service connection a right shoulder 
disability, to include arthritis.

5.  Entitlement to service connection for a low back disability, 
to include arthritis.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from August 1969 to July 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a December 2005 rating decision in which the RO, inter alia, 
denied service connection for PTSD, for depression, for residuals 
of a concussion, for a right shoulder disability, for a low back 
disability, for diabetes mellitus, for bilateral hearing, for 
tinnitus, for a respiratory condition, for a nose condition, for 
a kidney condition, for a bilateral foot condition, and for 
hypertension.  The Veteran filed a notice of disagreement (NOD) 
in April 2006, and the RO issued a statement of the case (SOC) in 
September 2007.  The Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in February 2007.  

In June 2010, the Veteran testified during a Board hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the Veteran 
submitted additional evidence, along with a signed waiver of his 
right to have this evidence initially considered by the RO.  See 
38 C.F.R. 
§§ 20.800, 20.1304 (2010).  Also during the hearing, the Veteran 
withdrew his claims for service connection for a respiratory 
condition, for a nose condition, for a kidney condition, for a 
bilateral foot condition, and for hypertension (as also reflected 
in a signed, June 2010 VA Form 21-4138).

The Board's decision on the matters of service connection for 
residuals of a concussion/head injury, for a right shoulder 
disability, for a low back disability, and for diabetes mellitus, 
is set forth below.  The claims for service connection for PTSD, 
for a psychiatric disability (other than PTSD), for bilateral 
hearing loss, and for tinnitus, are addressed in the remand 
following the order; these matters are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action, on his part, is 
required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  Although the Veteran complained of being "worked over" and 
having head pain in January 1970, there is no evidence of chronic 
residuals from a concussion or head injury during service, and 
continuity of symptomatology since service has not been credibly 
established.

3.  There is no evidence of a chronic right shoulder disability 
or injury during service, and continuity of right shoulder 
symptomatology since service has not been credibly established.

4.  There is no evidence of a chronic low back disability or 
injury during service, and continuity of back symptomatology 
since service has not been credibly established.

5.  Type II diabetes mellitus was first diagnosed many years 
after the Veteran's discharge from service, and there is no 
competent medical evidence or opinion that there exists a medical 
relationship between any such current disability and the 
Veteran's military service.

6.  Diabetes mellitus is among the diseases recognized by the VA 
Secretary as etiologically related to herbicides exposure, to 
include Agent Orange.
 
7.  Although the Veteran served aboard the U.S.S. Coral Sea off 
the coast of Vietnam during the Vietnam Era, the evidence does 
not persuasively establish that he served in Vietnam, hence, he 
is not presumed to have been exposed to herbicides during his 
period of service; there also is no evidence of actual in-service 
herbicides exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
concussion/head injury are not met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

2.  The criteria for service connection for a right shoulder 
disability, to include arthritis, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for a low back 
disability, to include arthritis, are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for diabetes mellitus are 
not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116(f), 5103, 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010) includes enhanced duties to notify and assist 
claimants for VA benefits. VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this appeal, pre-rating letters dated in February, April, and 
August 2005, provided notice to the appellant regarding what 
information and evidence is needed to substantiate the claims for 
service connection, as well as what information and evidence must 
be submitted by the appellant, and what information and evidence 
would be obtained by VA.  The letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to the 
claims on appeal (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  

While the RO has not furnished to the Veteran a letter meeting 
the Dingess/Hartman  requirements as to disability rating and 
effective date, the RO did provide general notice pertaining to 
VA's assignment of disability ratings and effective dates, as 
well as the type of information that impacts these 
determinations,  in the February 2007 SOC.  The Board notes that 
neither the form nor timing of this notice is shown to prejudice 
the Veteran.  Because the Board herein denies each claim for 
service connection, no disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the Veteran under the notice 
requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters herein decided.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's service 
treatment records (STRs), VA outpatient treatment records, and 
private treatment records from Bend Orthopaedic & Practice 
Clinic, P.C., Southern Oregon Orthopedics, Oregon Health and 
Science University, and Luke Klaja Physical Therapy.  Also of 
record and considered in connection with the appeal are the 
transcript of the June 2010 Board hearing, the Veteran's military 
personnel records, and various written statements provided by the 
Veteran and by his representative, on his behalf.  

The Board also finds that no additional RO action prior to 
appellate consideration of the claims herein decided is 
warranted.  The Board points out that although the Veteran has 
not been afforded a VA examination or medical opinion in 
connection these claims, as explained in more detail below, the 
current record does not reflect even a prima facie claim, on the 
merits.  As such, VA is not required to arrange for medical 
examination to obtain a medical opinion in connection with the 
claims.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b) (2010); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
McLendon v. Nicholson, 20 Vet. App. 79, 81(2006); Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the Veteran 
has been notified and made aware of the evidence needed to 
substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claims.  Consequently, any 
error in the sequence of events or content of the notice is not 
shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Factual Background

The Veteran's May 1969 enlistment examination reflects that he 
had no abnormalities and was deemed fit for military service.  On 
his Report of Medical History, he indicated that he had a history 
of frequent or severe headaches and a broken nose, and that he 
was a slow learner.

The Veteran's military personnel records reflect that he was 
transferred to the U.S.S. Coral Sea.  He reported at the Naval 
Air Station in Alameda, California, on November 28, 1969, and 
departed on December 17, 1969.  He reported for duty on the 
U.S.S. Coral Sea on December 24, 1969.  

The Veteran's STRs reflect that on December 24, 1969, the Veteran 
complained of being airsick after arriving on the U.S.S. Coral 
Sea.  It was noted that since he had no duties assigned yet, he 
should stay "in the rack" that day.  He returned later that day 
complaining of motion sickness.     

On January 12, 1970, a STR notes that the Veteran complained of 
pain on the top of his head.  It was noted that the Veteran said, 
"I got worked over yesterday morning."  His eyes were examined 
and showed no abnormalities.  He was given Darvon (for pain) and 
told to return "as occasion requires" (if needed).  

On January 14, 1970, the Veteran returned complaining of an 
ingrown fingernail, which was treated with a hot soak that 
evening.  The following morning it was noted that he had a yellow 
abscess and was told to treat it with hot soaks three times a 
day.  He was told to return in two days, but there are no further 
notes and it does not appear that he sought any follow-up 
treatment.

On March 25, 1970, the Veteran complained of low back pain, 
ingrown toe nails, and pain under his right arm.  It was noted 
that he had pain in the low right side in back, and no pain while 
urinated.  He had a small bump under the right arm that was 
sensitive to touch and a heat rash.  He was given lotion to treat 
the heat rash.  He was referred for an x-ray, but no further 
notes were made concerning these symptoms.  He returned the next 
day for treatment of ingrown toenails.  

On May 5, 1970, the Veteran reported that he twisted his left leg 
while going down a ladder.  He complained of left ankle pain on 
extension and "slight" pain in his knee, but there was no edema 
present.  His leg was elevated and treated with ice packs.  An X-
ray of the ankle was negative for fracture.  A half hour later, 
it was noted that he had edema in the knee with pain on 
palpation.  Range of motion was good.  The knee was treated with 
elevation, ice packs, and Darvon.  A clinical record indicates 
that he was hospitalized for 11 days for a ligamentous knee 
injury.  On physical examination, his left knee was swollen and 
tender with fluid in the suprapatellar bursae, which slowly 
resolved with elevation and bed rest.  He showed marked 
improvement and was returned to light duty.   

On the July 1971 report of discharge examination, the Veteran was 
normal except for two scars noted on his right forearm and hand, 
dental caries, and defective vision.  It was also noted that he 
had a history of ligamentous damage to the left knee.

In September 1971, the Veteran filed a claim for service 
connection for a left knee disability.  The report of a November 
1971 VA examination reflects that the Veteran said he had no 
complaints.  It was noted that he said that his left knee may 
"pop" when he turns right while playing basketball.  His head, 
face, and neck were not remarkable.  His pupils were regular, 
equal, and reactive to light and accommodation.  The examiner 
noted that the Veteran had a history of left knee sprain and had 
a slight decrease in flexion due to obesity, but was otherwise 
normal.  In a December 1971 rating decision, the RO granted 
service connection for residuals of a left knee sprain.  

In September 1973, the Veteran submitted a statement indicating 
that he continued to have knee problems.  He also indicated that 
he wished to file a claim for an injury to the side and a 
concussion to his head that occurred in the same incident in 
December 1969.   He said that he now got terrible headaches and 
pain in his side occasionally.  In an October 1973 letter, the RO 
advised him that the appeal period for the December 1971 had 
ended and that in order for his left knee condition to be 
reconsidered, he needed to submit medical evidence showing that 
the disability had increased in severity.  He was also notified 
that his service medical records showed no evidence of a side or 
head injury and that on receipt of any evidence of the above, 
further consideration would be given to his claims.  

In February 1992, the Veteran filed a claim for an increased 
rating for his left knee disability, which was denied by the RO 
in a June 1992 decision.

A May 1995 private treatment record from Bend Orthoepedic and 
Practice Clinic, P.C., reflects that the Veteran had 
osteoarthritis of the right glenohumeral joint secondary to old 
trauma and essentially zero motion.  In December 1996, he 
underwent a total shoulder replacement and continued to receive 
follow-up treatment through September 1998.

A September 2004 VA outpatient treatment record reflects the 
Veteran was seen for an initial visit.  It was noted he had a 
poor grasp on his health conditions and difficulty communicating.  
He reported being in Vietnam for 10 days and having some sort of 
head injury that was not reported and that he was assaulted.  He 
denied frequent headaches, but said he had problems with 
dizziness and balance.  He reported pain in both knees, his right 
shoulder, and left thumb.  On physical examination, his pupils 
were equal, round, and reactive to light.  

In November 2004, the Veteran filed claims for service connection 
for the disabilities on appeal.

VA treatment records reflect that the Veteran was diagnosed with 
diabetes mellitus in February 2005, and has been treated with 
Metformin since then. 

In a June 2005 statement, the Veteran described an incident in 
which he was assaulted during the Navy.  He said he had been in 
Vietnam for 14 days in October 1969 before being transferred to 
the U.S.S. Coral Sea.  Shortly after his arrival, he got into an 
altercation with three petty officers.  He said that his nose was 
broken, and that he was hit six times on the right side of his 
head and had six gashes on the left side of his head from hitting 
the pipes.  He said he was hit twice in stomach, and kicked in 
the genitals.  He said he was carried to the infirmary. 

An October 2005 VA mental health consultation record reflects 
that the Veteran reported that he had been severely beaten by two 
soldiers while in the Navy.  Later that month he described this 
incident in further detail.  He said he "nearly died" and that 
he was semiconscious, that his nose was broken, that he was 
kicked in the genitals, that he was beaten so severely that he 
had a "mushy head", and that he was placed in sick bay.

The report of a November 2005 VA examination for the Veteran's 
knee reflects that the Veteran also complained of having moderate 
chronic pain in his low back.  

A January 2006 VA outpatient treatment record reflects that the 
Veteran reported that he had a work injury recently in which 
boxes fell on his right shoulder.  He said that he believed his 
right shoulder needed to be repaired.  A March 2006 VA orthopedic 
consultation note reflects the Veteran reported that boxes fell 
on his right shoulder and neck at work in October 2004.  The 
assessment was status post right shoulder arthroplasty with 
likely non intact rotator cuff due to high riding prosthesis 
abutting acromion  

A March 2007 VA treatment record reflects that the Veteran 
reported that he hurt his shoulder during military service when 
he was beaten up "considerably".  It was noted that he was not 
sure if he fractured his shoulder or exactly just what occurred 
to the shoulder during that incident.  He said his shoulder 
progressively worsened until he had to undergo total replacement.  

A March 2008 VA outpatient treatment reflects that the Veteran 
reported no headaches. 

Private medical records from Luke Klaja Physical Therapy reflect 
that the Veteran underwent a right total shoulder revision in 
June 2008.

The report of a December 2008 VA examination for the Veteran's 
knees reflects that the Veteran also complained of back pain in 
the low and mid back.  He said the pain radiated into both 
buttocks, worse on the right.  It was noted that he could flex 
forward and reach his feet, showing 95 degrees of back flexion.  
X-rays showed mild arthritis of the hip joints and moderate 
degenerative arthritis of the sacroiliac joints.  

A July 2009 VA X-ray report reflects that the Veteran had chronic 
low back pain with a history of grade 1 spondylolisthesis.  It 
was noted that there were minimal degenerative changing involving 
the posterior facets.

During the June 2010 Board hearing, the Veteran said that he 
sustained a head injury when he was assaulted in the Navy.  He 
said that he has had bad headaches, depression, and memory lapses 
since discharge, which he asserts are secondary to this trauma.  
He also said that he hurt his right shoulder during this 
incident.  He said that his nose was broken, that he was hit in 
the right side of his head until it became mushy and he suffered 
a concussion, that he had small scratches on the back of his 
head, that he was kicked in the right kidney or liver, and that 
he was drop-kicked by someone with steel-toed boots.  He said 
that after seeing how bloody he was, another soldier carried him 
to the infirmary.  He said that he was given Vicodin and told to 
go back to work the next day.  He said that the individuals 
involved were ushered off the ship and that there was a cover-up.  

During the June 2010 Board hearing, the Veteran also said that he 
hurt his low back at the same time he injured his left knee.  He 
said another soldier was attempting to wrestle him, but he did 
not want to wrestle.  He said the individual attempted to twist 
him and his left knee tore and "came out, it was clear in the 
back of [his] leg."  He said everything tore and that he was 
twisted so hard that his lower back "popped real bad."  He 
said, however, that he did not receive any treatment for his 
back.

III.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Such a determination requires a finding of current 
disability that is related to an injury or disease in service.  
Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or 
after December 31, 1946, and arthritis or diabetes mellitus 
becomes manifest to a degree of l0 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-connected, 
unless clearly attributed to intercurrent causes.  Continuity of 
symptomatology is required only where the condition noted during 
service (or in the presumptive period) is questioned.  When the 
fact of chronicity in service is not adequately supported, then 
the showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Considering the above-cited evidence in light of the governing 
legal authority, the Board finds that the claims for service 
connection for residuals of a concussion/head injury, for a right 
shoulder disability, for a low back disability, and for diabetes 
mellitus must be denied.

A.	Residuals of a Concussion/Head Injury and Right Shoulder 
Disability

During the June 2010 Board hearing, the Veteran asserted that he 
sustained a concussion or head injury, along with a right 
shoulder injury, when he was assaulted during military service.  
As a result of the head trauma, he said that he has had bad 
headaches and depression.  He also indicated that he has had 
memory lapses since discharge.  As a result of the right shoulder 
injury, he said he continued to have periodic problems, which 
progressively worsened until he required a total right shoulder 
replacement in 1996.  

As indicated, in this case, the Veteran's STRs do not show 
chronic residuals of a head injury or a right shoulder disability 
during service.  However, he has alleged that he had problems 
associated with these injures that continued after service and 
became progressively worse.  The Board recognizes that the 
Veteran is competent, as a layperson, to report that about which 
he has personal knowledge, to include his own symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Here, however, the Board finds 
the Veteran's statements regarding the injuries he sustained and 
his statements attempting to show continuity of symptomatology 
are not credible and, thus, cannot serve to provide a basis for a 
finding of service connection for either disability.  

At the outset, the Board acknowledges that the Veteran's STRs 
reflect that he reported that he was "worked over".  This 
supports his contention that he was either assaulted or involved 
in a fight in January 1970, shortly after coming aboard the 
U.S.S. Coastal Sea.  His reports regarding the severity of his 
injuries resulting from the assault, however, vary grossly with 
the contemporaneous medical evidence and the Board does not find 
his accounts in this regard to be credible.  Specifically, the 
Board notes that the Veteran asserts that he was nearly beaten to 
death, to the point where his head was mushy and he was covered 
in blood.  He also asserts that he was carried to the infirmary 
right after the assault.  The medical evidence, however, 
indicates that he went to sick bay the following day complaining 
only of head pain.  The hospital corpsman checked the Veteran's 
eyes and found no abnormalities that would suggest a concussion 
or head trauma.  Significantly, there were no other notations 
made regarding any contusions, broken nose, bruises, or any other 
visible signs of injury.  Moreover, the Veteran was told to 
return as needed, but he did not return for treatment of any 
injury stemming from the assault.  Two days later, he returned 
complaining of an ingrown fingernail, which was apparently his 
biggest medical concern at that time.  

The Board reiterates that the Veteran's STRs reflect no objective 
indications that he sustained any residuals of a head injury or 
right shoulder injury.  As regards the Veteran's complaints of 
continued headaches, the Board notes that on his May 1969 Report 
of Medical Examination, which he filled out at the time of 
enlistment, he reported having frequent or severe headaches.  
Hence, he apparently suffered from headaches prior the January 
1970 incident.  Furthermore, on January 1970, he was given Darvon 
and told to return as needed, but there is no indication of any 
follow-up treatment for headaches or any other residual of the 
head injury.  His STRs are likewise unremarkable for any 
complaint, treatment, or injury related to the right shoulder.  
On his July 1971 discharge examination, the Veteran's head, face, 
neck, eyes, pupils, upper extremities, and neurologic evaluation 
were all normal.  The report of the September 1971 VA examination 
also indicates the Veteran's head was unremarkable and that his 
pupils were regular, equal, and reactive to light and 
accommodation.  The report does not indicate the Veteran 
complained of any headaches or right shoulder pain.

The Board finds that a veteran's contemporaneous statements to 
physician or other medical professional, made in connection with 
treatment, are more credible than those made in furtherance of a 
claim for benefits.  Accordingly, the Board finds that the 
Veteran's more recent assertions that he has residuals from a 
head injury and right shoulder injury during service are not 
supported by or are simply inconsistent with the documented 
evidence of record, and are not credible. 

As regards the Veteran's reports that he continues to suffer from 
headaches, the Board notes that he denied having frequent 
headaches in September 2004 and March 2008.  There is no 
indication that he is currently being treated for headaches.  As 
regards depression, this issue is being addressed as a separate 
claim in the remand below.  

As regards the right shoulder, the Board notes that the first 
objective indication of right shoulder arthritis is noted in a 
May 1995 private medical record - over 20 years after the 
Veteran's service.  The Board notes that the passage of so many 
years between discharge from active service and the objective 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, there is no medical evidence or opinion even 
suggesting a medical nexus between the right shoulder disability 
and the Veteran's service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.

B.	Low Back Disability, to include Arthritis

During the June 2010 Board hearing, the Veteran said that he hurt 
his low back at the same time that he hurt his knee during 
service.  He said that another soldier wanted to wrestle him, but 
he did not want to.  He said the soldier came up around him and 
started twisting him, putting all his weight on his left knee 
until it tore clear out the back of his leg.  He said at the same 
time he hurt his knee, his lower back "popped real bad", 
however, he did not receive any treatment for his back at the 
time.  

As noted above, the Veteran's STRs reflect that, in May 1970, he 
injured his left knee going down a ladder and he was hospitalized 
for 11 days for a ligamentous knee injury, which resolved slowly 
with bed rest until he was discharged for light duty.  There is 
no indication from the records that he sustained an injury of the 
low back.  A prior, March 1970 note reflects that he complained 
of low back pain, along with ingrown toe nails and pain under his 
right arm, but there is no indication that he received any 
further treatment for the low back pain and the July 1971 medical 
examination reflects that the Veteran's spine was normal at the 
time of discharge from military service.  The Veteran said he 
first was treated for low back problems, along with his right 
shoulder, in the late 1970s or 1980s.

As noted above, the Veteran, as a layperson, is certainly 
competent to report on matters observed or within his or her 
personal knowledge.  See Layno, 6 Vet. App. at 470; Grottveit, 5 
Vet. App. at 93.  Here, however, the Board points out that the 
Veteran's STRs are unremarkable for a chronic low back disability 
or injury during service, and the Veteran has not explicitly 
asserted that he has had continuity of symptomatology.  As 
regards the assertions that he injured his low back at the same 
time he injured his left knee, the Board finds that a veteran's 
contemporaneous statements to physician or other medical 
professional, made in connection with treatment, are more 
credible than those made in furtherance of a claim for benefits.  
Accordingly, the Board finds that the Veteran's more recent 
assertions that he injured his low back during service are not 
supported by or are simply inconsistent with the documented 
evidence of record, and are not credible. 

Moreover, the Board notes that the first objective indication of 
low back disability is a July 2009 VA X-ray, which notes a 
history of spondylolisthesis-over 38 years after the Veteran's 
service.  The Board notes that the passage of so many years 
between discharge from active service and the objective 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  
See Maxson, 230 F.3d at 1333.  

Furthermore, there is no medical evidence or opinion even 
suggesting a medical nexus between the low back disability and 
the Veteran's service, and neither the Veteran nor his 
representative has presented or identified any such existing 
medical evidence or opinion.

C. Diabetes Mellitus

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, type II 
diabetes (also known as type II diabetes mellitus or adult-onset 
diabetes) shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

In this case, the Veteran asserts that he was in Vietnam for 
approximately 10 to 15 days before being transferred to the 
U.S.S. Coral Sea.  During the June 2010 Board hearing, he said 
that he departed Portland in December 1969 and went to Hawaii.  
He said that he then took a plane and landed in Vietnam, but he 
could not remember the name of the Air Force base where he 
landed.  He said that a cargo plane took him to the U.S.S. Coral 
Sea and that no one else was with him.  He said that while he was 
in Vietnam, he was allowed to wander around and eat lunch, 
breakfast, and dinner.  He said at night he could see flares and 
hear shooting.  

The Veteran's DD 214 reflects that he served in the U.S. Navy and 
that his last duty assignment was the U.S.S. Coral Sea.  He had 
approximately 1 year, 7 months of foreign and/or sea duty.  He 
received that National Defense Service Medal, Vietnam Service 
Medial, Republic of Vietnam Campaign Medal, Armed Forces 
Expeditionary Medal (Korea), and the Meritorious Unit Citation 
Ribbon.  As noted above, he departed from the Naval Air Station 
in Alameda, California, on December 17, 1969, and reported for 
duty on the U.S.S. Coral Sea on December 24, 1969-8 days later. 

The U.S. Army and Joint Services Records Research Center (JSRRC) 
was unable to confirm whether the Veteran had any service in 
Vietnam.  The command history for the U.S.S. Coral Sea reflects 
that the ship left for a combat tour off the coast of Vietnam in 
September 1969.  During the period December 22-31, 1969, the ship 
conducted special operations on Yankee Station (a point in the 
Gulf of Tonkin off the coast of Vietnam).  

Initially, the Board notes that the Veteran does not assert, and 
the record does not reflect, that his type II diabetes mellitus 
began until many years after the his period of service; the 
initial diagnosis of diabetes, according to the Veteran's medical 
records, was in February 2005.  Furthermore, there is no 
competent evidence or opinion of a medical relationship between 
any current diabetes mellitus and the Veteran's military service.

Rather, the Veteran asserts that he is entitled to presumptive 
service connection for type II diabetes mellitus based on his 
presumed exposure to an herbicide agent based on his alleged 
service in Vietnam.  However, the Board finds that the evidence 
weighs against the Veteran's assertion that he served in the 
Republic of Vietnam. 

As noted above the Veteran's service records and the official 
history of the U.S.S. Coral Sea reflects that he served off the 
coast of Vietnam, but did not serve in the Republic of Vietnam.  
Furthermore, the Board finds that the Veteran's statements 
regarding his service in Vietnam have been vague and not 
particularly credible on their face.  In this regard, the Board 
points out that the Veteran has not been able to identify the Air 
Force base or even the region in Vietnam where he supposedly 
stayed before being transferred to the U.S.S. Coral Sea.  
Likewise, the Board does not find credible the assertion that no 
other soldiers were transferred with him and that he was allowed 
to simply wander around the base and show up for meals.  

As the evidence does not persuasively establish that the Veteran 
had service n Vietnam, he is not presumed to have been exposed to 
herbicides during his period of service.  The Board also notes 
that there also is no evidence of actual in-service herbicides 
exposure.  As such, although diabetes mellitus is among the 
diseases recognized by the VA Secretary as etiologically related 
to herbicides exposure, to include Agent Orange, the Veteran is 
not entitled to a presumption of service connection for diabetes 
mellitus on the basis of such exposure, as alleged.

D. All Claims

In addition to the evidence discussed above, the Board notes 
that, to whatever extent statements by the Veteran and/or his 
representative have been offered for the purpose of establishing 
either current disability or that there exists a medical nexus 
between such a disability and service, such evidence provides no 
basis for allowance of either claim.   Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is shown 
to be other than a layperson without appropriate medical training 
and expertise, neither is competent to render a probative 
(persuasive) opinion on such a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  Hence, the 
lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims 
for service connection must be denied.  In reaching the 
conclusion to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
no competent, probative evidence supports any claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a concussion/head injury is 
denied.

Service connection for a right shoulder disability, to include 
arthritis, is denied.

Service connection for a low back disability, to include 
arthritis, is denied.

Service connection for diabetes mellitus is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for PTSD, for a 
psychiatric disability (other than PTSD), for bilateral hearing 
loss, and for tinnitus, is warranted.

As regards the Veteran's claims for service connection for PTSD 
and for a psychiatric disability, he has asserted that these 
disabilities are a result of being assaulted in January 1970.  
The medical evidence also indicate that he has identified several 
stressful events during civilian life.  An October 2004 VA 
outpatient treatment record indicates he said that his best 
friend hung himself during childhood, that five men broke into 
his home and sexually assaulted his wife shortly after they were 
married, and that his symptoms were aggravated when his sister 
died.

As discussed at length above, the Veteran's STRs support his 
contention that he was assaulted in January 1970, but do not 
support his assertions that he was nearly beaten to death.  He 
was given a Darvon for complaints of head pain, but received no 
follow-up treatment.  The Veteran's VA outpatient treatment 
records reflect that he has been diagnosed with depression and 
PTSD.  His records also indicate that his stressors include being 
beaten up during military service.  

The Board also points out that an April 2006 VA outpatient 
treatment note indicates that the Veteran's depression is related 
to chronic pain.  The Board notes that the Veteran is service 
connected for left knee arthritis and left knee instability, and, 
although he has not asserted that his depression is secondary to 
his left knee disability, the Board finds that it has been 
reasonably raised by the record.  Under 38 C.F.R. § 3.310(a), 
service connection may also be granted for disability that is 
proximately due to or the result of a service-connected disease 
or injury.  That regulation permits service connection not only 
for disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation to a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310 (2010).  See also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Given the medical evidence suggesting that the Veteran's PTSD and 
depression might be related to service or a service-connected 
disability, and the absence of any current medical opinion on the 
question of nexus, the Board finds that further examination and 
medical opinion is needed to resolve the claims for service 
connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).

As regards the Veteran's claims for service connection for 
bilateral hearing loss and tinnitus, he asserts that these 
disabilities are due to noise exposure during service-
specifically, while working in the boiler room on board his ship.  
He said he began noticing that he had hearing loss and tinnitus 
when he was discharged from service.

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The Veteran's STRs do not reflect that he met the requirements 
for a hearing loss disability, pursuant to 38 C.F.R. § 3.385, 
during military service.  The Board notes, however, that 
audiometric testing conducted at discharge was worse when 
compared to the audiometric testing conducted at the time of 
enlistment.  The Board also notes that the absence of in-service 
evidence of hearing loss is not necessary fatal to the claim.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Given the 
medical evidence suggesting a possible worsening of the Veteran's 
hearing during service, his allegations of noise exposure during 
service, and the absence of any current medical opinion on the 
question of nexus, the Board finds that further examination and 
medical opinion is also needed to resolve the claims for service 
connection for hearing loss and tinnitus.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); 
McLendon, 20 Vet. App. at 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
psychiatric and Ear, Nose, and Throat (ENT) examinations, by 
appropriate physicians, at a VA medical facility.  The Veteran is 
hereby advised that failure to report for the scheduled 
examination, without good cause, may well result in denial of the 
claim (as the original claim for service connection will be 
considered on the basis of the evidence of record).  See 38 
C.F.R. § 3.655 (2010).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the Veteran 
fails to report for the scheduled examination, the RO must obtain 
and associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination sent to the Veteran by 
the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The claims 
file includes VA outpatient treatment records from the Portland 
VA Medical Center (VAMC) dated through June 2009.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
the RO must obtain any records of treatment for a psychiatric 
disability, bilateral hearing loss, and tinnitus from the 
Portland VAMC since June 2009, following the current procedures 
prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities. 

Furthermore, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should also give the appellant another opportunity to present 
information and/or evidence pertinent to the claims remaining on 
appeal.  The RO's notice letter to the appellant should explain 
that he has a full one-year period for response.  See 38 U.S.C.A 
§ 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also provide notice as to 
what is needed to support a claim for service connection on a 
secondary basis, pursuant to 38 C.F.R. § 3.310 (as revised in 
October 2006).

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claims remaining on appeal.  The RO's 
adjudication of the claim for service connection for a 
psychiatric disability (other than PTSD) should include 
consideration of the current version of 38 C.F.R. § 3.310(a) (as 
revised in 2006).

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Portland 
VAMC all records of evaluation and/or 
treatment for the Veteran's psychiatric 
disabilities, bilateral hearing loss, and 
tinnitus, since June 2009.  The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for service connection for PTSD, 
for a psychiatric disability (other than 
PTSD), for bilateral hearing loss, and for 
tinnitus.  The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.  The RO's letter 
should also provide notice as to what is 
needed to support a claim for service 
connection on a secondary basis, pursuant to 
38 C.F.R. § 3.310(a) (as revised in October 
2006).

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA 
examination, by a psychiatrist or 
psychologist, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the individual designated to examine 
the Veteran, and the report of examination 
should include discussion of the Veteran's 
documented psychiatric history and 
assertions.  All tests and studies, to 
include psychological testing, if deemed 
warranted, should be accomplished, and all 
clinical findings should be reported in 
detail.

In determining whether the diagnostic criteria 
for PTSD are met, the examiner is instructed 
that the only specifically corroborated in-
service stressor is that the Veteran was 
physically assaulted in January 1970.  The 
examiner is cautioned, however, that while the 
assault is documented in the Veteran's service 
treatment records, the Board finds that his 
later reports regarding the severity of the 
assault and his injuries have been grossly 
exaggerated.  The objective medical evidence 
reflects that he was given a Darvon for 
complaints of head pain and that he received 
no further treatment for any injuries stemming 
from the assault.  The examiner should also 
consider that the Veteran has reported several 
stressful events during his civilian life, 
including that his best friend hung himself 
during childhood, that five men broke into his 
home and sexually assaulted his wife shortly 
after they were married, and that his symptoms 
were aggravated by the death of his sister.  

If a diagnosis of PTSD is deemed appropriate, 
the examiner must explain how the DSM-IV 
criteria for PTSD are met, and comment upon 
the link between the current symptomatology 
and the verified stressor.

If any psychiatric disability recognized by 
the DSM-IV other than PTSD is diagnosed-to 
include depressive disorder-with respect to 
each such disability, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (i.e., there is a 50 percent 
or greater probability) that such disability 
(a) is related to military service; or (b) was 
caused, or (c) is aggravated by chronic pain 
associated with the Veteran's service-
connected left knee disabilities.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from aggravation.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
also arrange for the Veteran to undergo VA ENT 
examination, by an appropriate physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to include 
audiometry and speech discrimination testing) 
should be accomplished (with all results made 
available to the examining physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric testing, 
the physician should specifically indicate, 
with respect to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC test 
of less than 94 percent).

If hearing loss disability is diagnosed, also 
with respect to each ear, the physician should 
provide an opinion, consistent with sound 
medical judgment, as to whether it is at 
least as likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability was aggravated (i.e., permanently 
worsened) beyond the natural progression 
during or as a result of service, to 
particularly include in-service noise 
exposure.

The examiner should also clearly indicate 
whether the Veteran has current tinnitus.  
Then, the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its onset 
in or is medically related to service, to 
particularly include in-service noise 
exposure.

The physician should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the  
examination sent to him by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service connection 
in light of all pertinent evidence and legal 
authority.  The RO's adjudication of the 
claim for service connection for a 
psychiatric disability (other than PTSD) 
hypertension should include consideration of 
the current version of 38 C.F.R. § 3.310(a) 
(as revised in 2006).

9.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered (to include to the 
current version of 38 C.F.R. § 3.310(a), as 
well as clear reasons and bases for all 
determinations, and afford them an 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


